EXHIBIT 10.1
 
PURCHASE AND SALE AGREEMENT


This Purchase and Sale Agreement ("Agreement") is made and entered into as of
March 18, 2008, by and between Surge Global Energy, Inc., a Delaware corporation
(“Surge”), Oromin Enterprises, Ltd., a British Columbia limited company
(“Oromin”), Irie Isle Limited (“Irie”), a British Virgin Islands corporation,
Cynthia Holdings Ltd., a British Virgin Islands corporation (“Cynthia”) and Chet
Idziszek (“Idziszek”).  Each of Surge, Oromin, Irie, Cynthia and Idziszek shall
be referred to separately herein as a "Party" and together as the "Parties".


RECITALS


A.    Surge, Oromin and Cynthia previously entered into a certain purchase
agreement (the “Purchase Agreement”) pursuant to which Surge acquired a 17.52%
interest Cynthia, which owns a certain parcel of land covering approximately
7,694 square kilometres in eastern half of the Cuyana Basin in the Province of
Mendoza, Argentina (the “Santa Rosa Property”).
 
B.    Under the Purchase Agreement, Surge issued One Million (1,000,000) shares
of Surge’s common stock and paid Six Hundred Thousand U.S. Dollars
(US$600,000.00) to Irie. In return, Surge was issued Two Hundred Twelve and Four
Hundred Fifteen Thousandth (212.415) shares of common stock of Cynthia (the
“Cynthia Holdings Shares”).
 
C.    Subject to the terms and conditions set forth herein, Surge desires to
sell all of its interest in the Cynthia Holdings Shares and thereby its indirect
interest in the Santa Rosa Property and Oromin, Irie and Idziszek desire to
purchase or cause to be purchased Surge’s interest in the Cynthia Holdings
Shares and thereby its indirect interest in the Santa Rosa Property at an
aggregrate purchase price of Six Hundred Thousand U.S. Dollars (US$600,000.00)
in cash and the return of One Million (1,000,000) shares of the Surge’s common
stock (some of which may be provided by Idsiszek) previously paid by Surge to
Irie.  In exchange, Surge will sell to Irie its entire interest in the Cynthia
Holdings Shares and thereby its indirect interest in the Santa Rosa Property.
 
AGREEMENT


NOW, THEREFORE, in consideration of the foregoing premises and certain other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:
 
1.    Purchase of Shares and Purchase Price.  Subject to the terms and
conditions and reliance on the representations and warranties set forth herein,
Surge shall sell, assign, transfer, and deliver to Oromin, Cynthia and/or
Idziszek at the consummation of the transaction contemplated (the “Closing”) all
of Surge’s interest in the Cynthia Holdings Shares and thereby its indirect
interest in the Santa Rosa Property (“Surge Purchase Price”).  Subject to the
terms and conditions and reliance on the representations and warranties set
forth herein, Oromin, Irie or Idziszek, as the case may be, shall sell, assign,
transfer, and deliver to Surge at the Closing 1,000,000 shares of common stock
of Surge (the “Surge Shares”) and Six Hundred Thousand U.S. Dollars (US$600,000)
in cash by wire transfer ("Oromin Purchase Price").  Attached as Exhibit A is
the wire instructions for Surge.
 

--------------------------------------------------------------------------------


 
2.    Surge's Representations and Warranties.  Surge represents and warrants the
following, each of which is true and correct as of the date hereof.
 
a.    Ownership of the Shares.  Surge owns all right, title and interest to the
Cynthia Holdings Shares and has the authority to transfer the Cynthia Holdings
Shares.  Surge has not been issued any stock certificate evidencing the Shares
or if one has been issued it is presumed lost.  Neither the Cynthia Holdings
Shares nor any interest therein has been sold, assigned, endorsed, transferred,
deposited under any agreement, hypothecated, pledged or disposed of in any
manner by Surge.  Neither Surge, nor to Surge’s knowledge, anyone else has
signed, any assignment, power of attorney, or other assignment or authorization
respecting the same that is now outstanding and still in force as to the Cynthia
Holdings Shares, and no person firm, corporation or other entity has, or has
asserted, any right, title, claim, equity, or interest in, to, or respecting any
of the Cynthia Holdings Shares.
 
b.    Noncontravention.  Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(i) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which Surge is subject, or (ii) conflict with,
result in a breach of, constitute a default under, result in the acceleration
of, create in any party the right to accelerate, terminate, modify, or cancel,
or require any notice under any agreement, contract, lease, license, instrument,
or other arrangement to which Surge is a party or by which Surge is bound.
 
c.    Enforceability.  Surge has the full legal capacity to enter into this
Agreement and to consummate the transactions contemplated hereby.  This
Agreement has been duly and validly executed and delivered by Surge and
constitutes the valid and legally binding obligation of Surge, enforceable in
accordance with its terms, except where enforceability may be limited by
applicable law.  The execution by Surge of this Agreement, and the incurring by
Surge of the obligations of Surge hereunder, have been duly authorized by all
necessary action on the part of Surge.
 
d.    No Other Representations and Warranties.  Other than as set forth in
Sections 2.a – 2.c above, Surge is not making and will not be required to make
any other representations or warranties to Oromin or Cynthia in connection with
the contemplated transaction.
 
3.    Oromin’s and Idziszek’s Representations and Warranties.
 
Oromin, Irie and Idziszek represent and warrant, jointly and severally, the
following, each of which is true and correct as of the date hereof.
 
a.    Ownership of the Shares.  Irie and Idziszek own all right, title and
interest to the Surge Shares and each has the authority to transfer the Surge
Shares.  Neither the Surge Shares nor any interest therein has been sold,
assigned, endorsed, transferred, deposited under any agreement, hypothecated,
pledged or disposed of in any manner by Irie of Idziszek other than as set forth
in this Agreement.  Neither Irie or Idziszek, nor to their knowledge, anyone
else has signed, any assignment, power of attorney, or other assignment or
authorization respecting the same that is now outstanding and still in force as
to the Surge Shares, and no person firm, corporation or other entity has, or has
asserted, any right, title, claim, equity, or interest in, to, or respecting any
of the Surge Shares.
 
2

--------------------------------------------------------------------------------


 
b.    Noncontravention.  Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(i) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which Oromin, Irie or Idziszek is subject, or
(ii) conflict with, result in a breach of, constitute a default under, result in
the acceleration of, create in any party the right to accelerate, terminate,
modify, or cancel, or require any notice under any agreement, contract, lease,
license, instrument, or other arrangement to which Oromin, Irie or Idziszek is a
party or by which Oromin, Irie or Idziszek is bound.
 
c.    Enforceability.  Oromin, Irie and Idziszek have the full legal capacity to
enter into this Agreement and to consummate the transactions contemplated
hereby.  This Agreement has been duly and validly executed and delivered by
Oromin, Irie and Idziszek and constitutes the valid and legally binding
obligation of Oromin, Irie and Idziszek, enforceable in accordance with its
terms, except where enforceability may be limited by applicable law.  The
execution by Oromin, Irie and Idziszek of this Agreement, and the incurring by
Oromin and Idziszek of the obligations of Oromin, Irie and Idziszek hereunder,
have been duly authorized by all necessary action on the part of Oromin, Irie
and Idziszek.
 
d.    No Other Representations and Warranties.  Other than as set forth in
Sections 3.a – 3.c above, Oromin, Irie and Idziszek are not making and will not
be required to make any other representations or warranties to Surge in
connection with the contemplated transaction.
 
4.    Deliveries Upon Execution.  Upon execution of this Agreement, the Parties
shall do the following:
 
a.    Surge shall deliver to Irie the Cynthia Holdings Shares.
 
b.    Oromin, Irie and Idziszek shall deliver to Surge the Oromin Purchase
Price.
 
c.    Surge shall immediately deliver and surrender to Irie a stock
power/assignment separate from certificate transferring ownership of the Cynthia
Holdings Shares.
 
d.    Irie and Idziszek shall immediately deliver and surrender to Surge the
original stock certificates, if available, and stock power/assignments separate
from certificate evidencing ownership of the Surge Shares.
 
5.    Annual Meeting.  To the extent the Surge Shares have not been transferred
to Surge for whatever reason, Irie and Idziszek shall vote the Surge Shares in
favor of the proposals submitted by Surge to the Surge stockholders, including
the election of directors, at the next annual meeting of stockholders currently
scheduled for March 18, 2008, or any subsequent date.
 
3

--------------------------------------------------------------------------------


 
6.    Release.
 
a.    Surge, on behalf of itself and its respective affiliates, shareholders,
officers, directors, agents, successors, heirs, and assigns (collectively, the
“Surge Parties”), hereby fully and forever releases and discharges Oromin, Irie,
Cynthia and Idzizsek and their respective affiliates, shareholders, officers,
directors, agents, successors, heirs, and assigns (collectively, the “Oromin
Parties”), from any and all claims, demands, liens, actions, agreements, suits,
causes of action, obligations, controversies, debts, costs, attorneys' fees,
expenses, damages, judgments, orders and liabilities of whatever kind or nature
in law, equity or otherwise, whether now known or suspected which have existed
or may have existed, from the beginning of time, or which do exist or which
hereafter can, shall or may exist, based on any facts, events, or omissions,
including, without limitation, any claims resulting from, arising out of,
relating to or in connection with the Cynthia Holdings Shares, including any
rights as a shareholder of Cynthia (collectively, “Cynthia Holdings Claims”);
provided, however, that this release shall not release any Cynthia Holdings
Claims arising under this Agreement.
 
b.    Oromin, on behalf of themselves and the Oromin Parties, hereby fully and
forever releases and discharges the Surge Parties from any and all claims,
demands, liens, actions, agreements, suits, causes of action, obligations,
controversies, debts, costs, attorneys' fees, expenses, damages, judgments,
orders and liabilities of whatever kind or nature in law, equity or otherwise,
whether now known or suspected which have existed or may have existed, from the
beginning of time, or which do exist or which hereafter can, shall or may exist,
based on any facts, events, or omissions, including, without limitation, any
claims resulting from, arising out of, relating to or in connection with the
Surge Shares, including any rights as a shareholder of Surge (collectively,
“Surge Claims”); provided, however, that this release shall not release any
Surge Claims arising under this Agreement.
 
7.    Section 1542 Waiver.  The Parties have been advised of the existence of
Section 1542 of the California Civil Code (“Section 1542”) which provides:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
 
Notwithstanding such provisions, this release shall constitute a full release in
accordance with its terms.  Surge, Oromin, Irie, Cynthia and Idziszek hereby
knowingly and voluntarily waive the provisions of Section 1542, as well as any
other statute, law or rule of similar effect.
 
8.    Survival of Representations and Warranties.  The representations and
warranties of the Parties contained in this Agreement shall survive the Closing
for one year.
 
9.    Miscellaneous.
 
a.    Notices.  All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
on the date of service if served personally on the Party to whom notice is to be
given or within five (5) business days if mailed to the Party to whom notice is
to be given, by first class mail, registered, or certified, postage prepaid and
properly addressed to the address immediately following their signatures below.
 
4

--------------------------------------------------------------------------------


 
b.    Expenses.  Except as otherwise provided for herein, each Party hereto
shall be responsible for his own expenses accrued in connection with the
negotiation, execution and consummation of the transactions contemplated by this
Agreement, including fees of his attorneys, accountants or consultants.
 
c.    Successors and Assigns.  All covenants, representations, warranties and
agreements of the Parties contained herein shall be binding upon and inure to
the benefit of their respective heirs, executors, administrators, personal
representatives, successors and assigns.
 
d.    Assignment; No Third Party Beneficiaries.  No rights under this Agreement
shall be assignable nor duties delegable by any Party.  Nothing contained in
this Agreement is intended to confer upon any person or entity, other than the
Parties hereto, any rights or remedies under or by reason of this Agreement.
 
e.    Further Assurances.  Upon request, from time to time, Surge, Oromin and
Idziszek shall execute and deliver all documents, make all rightful oaths,
testify in any proceedings and do all other acts which may be necessary or
desirable to carry out the transactions contemplated hereby.
 
f.    Entire Agreement.  This Agreement constitutes the entire agreement among
the Parties pertaining to the subject matter hereof and thereof and supersedes
all prior and contemporaneous agreements and understandings of the Parties in
connection herewith and therewith.
 
g.    Governing Law.  This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of California, without regard
to its conflicts of law principles.
 
h.    Amendments and Waivers.  Any term hereof may be amended only with the
written consent of each of the Parties hereto.
 
i.    Severability.  Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be held to be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.
 
j.    Counterparts.  This Agreement may be executed in one or more counterparts,
all of which when fully executed and delivered by all Parties hereto and taken
together shall constitute a single agreement, binding against each of the
Parties.  To the maximum extent permitted by law or by any applicable
governmental authority, any document may be signed and transmitted by facsimile
with the same validity as if it were an ink-signed document.
 
5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the Parties has executed this Agreement on the day
and year first written above.
 

 

SURGE:  OROMIN:      Surge Global Energy, Inc.,  Oromin Enterprises, Ltd.  a
Delaware corporation      By: /s/ Chet
Idziszek                                                               Name:  
     Title:     By: /s/ E. Jamie Schloss                                    
Irie Isle Limited:  Name: E. Jamie Schloss    Title:  Chief Executive Officer 
By: /s/ Chet Idziszek                                                        
      Name:         Title:        Cynthia Holdings Ltd.:        By: /s/ Chet
Idziszek                                                               Name:    
     Title:                         /s/ Chet
Idziszek                                                 
Chet Idziszek (individually) 
   

 
 
6

--------------------------------------------------------------------------------


 

EXHIBIT A
WIRE INSTRUCTIONS
 

 

Bank name:     Wells Fargo Bank      Swift Number:   WFBIUS6S      ABA/Routing
Number:  121000248      Beneficiary Bank Name:  Torrey Pines Bank   12220 El
Camino Real    San Diego, CA  92130      Beneficiary Bank Account Number:   
4050019702      Reference information:   Account #0331003449   
Surge Global Energy, Inc. 

 
 